           Case 1:17-vv-00861-UNJ Document 43 Filed 10/17/18 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0861V
                                      Filed: July 27, 2018
                                        UNPUBLISHED


    ERWIN MANSILLA,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Guillain-
                                                             Barre Syndrome (GBS)
    SECRETARY OF HEALTH
    AND HUMAN SERVICES,

                       Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Camille Michelle Collett, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

        On June 23, 2017, Erwin Mansilla (“petitioner”) filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that he suffered Guillain-Barré syndrome
(“GBS”) as a result of an influenza (“flu”) vaccine administered to him on March 10,
2015. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On March 6, 2018, a ruling on entitlement was issued, finding petitioner entitled
to compensation. On July 27, 2018, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $80,346.00 (consisting
of $78,000.00 in pain and suffering and $2,346.00 in out-of-pocket unreimbursed
expenses). Proffer at 1. In the Proffer, respondent represented that petitioner agrees

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-00861-UNJ Document 43 Filed 10/17/18 Page 2 of 4



with the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $80,346.00 (consisting of $78,000.00 in pain and
suffering and $2,346.00 in out-of-pocket unreimbursed expenses), in the form of a
check payable to petitioner, Erwin Mansilla. This amount represents compensation
for all damages that would be available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
      Case 1:17-vv-00861-UNJ Document 43 Filed 10/17/18 Page 3 of 4



                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


ERWIN MANSILLA,                              )
                                             )
                Petitioner,                  )       No. 17-861V
                                             )       Chief Special Master
           v.                                )       Nora Beth Dorsey
                                             )       ECF
                                             )
SECRETARY OF HEALTH                          )
AND HUMAN SERVICES,                          )
                                             )
             Respondent.                     )
                                             )

         RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

       On March 6, 2018, respondent filed her Rule 4(c) Report, in which she conceded

entitlement. On March 6, 2018, the Court issued a Ruling on Entitlement, finding that

petitioner is entitled to compensation. Respondent now proffers that petitioner receive an

award of a lump sum of $80,346.00 (consisting of $78,000.00 in pain and suffering and

$2,346.00 in out of pocket unreimbursed expenses) in the form of a check payable to

petitioner. This amount represents compensation for all elements of compensation under

42 U.S.C. § 300aa-15(a) to which petitioner is entitled.1

       Petitioner agrees with the proffered award of $80,346.00.


                                              Respectfully submitted,

                                              CHAD A. READLER
                                              Acting Assistant Attorney General



1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move
the Court for appropriate relief. In particular, respondent would oppose any award for
future medical expenses, future lost earnings, and future pain and suffering.

                                             1
     Case 1:17-vv-00861-UNJ Document 43 Filed 10/17/18 Page 4 of 4



                                   C. SALVATORE D’ALESSIO
                                   Acting Director
                                   Torts Branch, Civil Division

                                   CATHARINE E. REEVES
                                   Deputy Director
                                   Torts Branch, Civil Division

                                   ALEXIS B. BABCOCK
                                   Assistant Director
                                   Torts Branch, Civil Division

                                   s/Camille M. Collett
                                   CAMILLE M. COLLETT
                                   Trial Attorney
                                   Torts Branch, Civil Division
                                   U.S. Department of Justice
                                   P.O. Box 146
                                   Benjamin Franklin Station
                                   Washington, D.C. 20044-0146
DATED: July 27, 2018               (202) 616-4098




                                   2
